 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   KEVIN KHASIGIAN
 3 Assistant U.S. Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          2:19-MJ-00128-EFB
12                                Plaintiff,            ORDER FOR EXTENSION OF TIME FOR
                                                        GOVERNMENT TO FILE RESPONSE TO
13                          v.                          DEFENDANT’S OPPOSITION
14   MANISH PATEL,                                      DATE: August 29, 2019
                                                        TIME: 2:00 p.m.
15                               Defendant.             COURT: Hon. Kendall J. Newman
16

17

18          The Court has read and considered the Stipulation for Extension of Time for the Government to

19 File its Response to Defendant’s Opposition on the Issue of Detention, filed by the parties in this matter

20 on August 28, 2019. The Court hereby finds that the Stipulation demonstrates good cause for a 1 day
21 extension of time for the government to file its response. The government’s response, if any, shall be

22 due by 3:00 p.m. on August 29, 2019.

23          IT IS SO ORDERED.

24          Dated: August 28, 2019

25

26
27

28

      ORDER FOR EXTENSION OF T IME TO RESPOND           1
30
